

115 HR 5371 IH: Education for Jobs Act
U.S. House of Representatives
2018-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5371IN THE HOUSE OF REPRESENTATIVESMarch 21, 2018Ms. Michelle Lujan Grisham of New Mexico introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to provide student loan eligibility for mid-career, part-time students, and for other purposes. 
1.Short titleThis Act may be cited as the Education for Jobs Act. 2.Student loan eligibility for mid-career part-time students (a)Student eligibilitySection 484(b) of the Higher Education Act of 1965 (20 U.S.C. 1091) is amended—
(1)by redesignating paragraph (5) as paragraph (6); and (2)by inserting after paragraph (4) the following:

(5)A student who— (A)is carrying at least 3 credit hours or the equivalent coursework for the course of study that the student is pursuing, as determined by the eligible institution,
(B)is enrolled in a course of study necessary for enrollment in a program leading to a degree or certificate, and (C)was employed on a full-time basis for not less than 10 years,shall be, notwithstanding paragraph (1) of subsection (a), eligible to apply for loans under part D of this title..
(b)Annual and aggregate loan limitsSection 428(b)(1)(A) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(1)(A)) is amended by inserting or meets the requirements of section 484(b)(5) after institution). (c)Repayment period (1)Stafford loansSection 428(b)(7)(A) of the Higher Education Act of 1965 (20 U.S.C. 1078(b)(7)(A)) is amended by inserting before the period at the end the following: or, in the case of a student described in section 484(b)(5), the day after 6 months after the date such student ceases to meet the requirements of such section.
(2)PLUS loansSection 428B(d)(1)(B)(ii) of the Higher Education Act of 1965 (20 U.S.C. 1078–2(d)(1)(B)(ii)) is amended by inserting before the period at the end the following: or, in the case of a graduate or professional student borrower described in section 484(b)(5), during the 6-month period beginning on the day after the date such student ceases to meet the requirements of such section. 